Citation Nr: 0109783	
Decision Date: 04/03/01    Archive Date: 04/11/01

DOCKET NO.  97-34 099A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle 
disability, claimed as secondary to a service-connected 
bilateral foot disability.

2.  Entitlement to a temporary total disability rating due to 
convalescence.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Reichelderfer



INTRODUCTION

The veteran served on active duty from September 1977 to 
April 1982.

This appeal arises from a rating decision of April 1997 from 
the Roanoke, Virginia, Regional Office (RO).

In December 1999, the RO promulgated a rating decision that 
denied service connection for degenerative disc disease, on 
the basis that the claim was not well grounded.  In November 
2000, the Veterans Claims Assistance Act of 2000 was enacted.  
This statute provides that claims denied as not well grounded 
between July 14, 1999, and November 9, 2000, may be 
readjudicated under the new law upon the request of the 
claimant or motion of the Secretary.  Accordingly, the issue 
of service connection for degenerative disc disease that was 
denied as not well grounded in the December 1999 rating 
decision is referred to the RO for further consideration.  
Pub. L. No. 106-475, § 7, 114 Stat. 2096 (Nov. 9, 2000).  

REMAND

The veteran claims his bilateral ankle disability is related 
to his service-connected bilateral foot disability.  He also 
claims entitlement to a temporary total disability rating due 
to convalescence, following surgery on the ankles.

The evidence of record indicates the veteran had chronic 
bilateral ankle sprains, and underwent surgery on the right 
ankle at a Department of Veterans Affairs (VA) medical 
facility on August 23, 1996.  The claims file also contains 
records related to follow-up treatment of the ankles.  
However, the March 1997 VA examination report also indicates 
the veteran also had surgery in the left ankle on August 1, 
1996.  The claims file does not contain VA medical records 
related to this surgery.  In addition, the claims file does 
not contain medical records that address the status of the 
veteran's ankles prior to the surgeries.  Such records may 
provide probative evidence for evaluating the veteran's claim 
for service connection.  Accordingly, this case must be 
returned to the RO to obtain additional medical records.  
Bell v. Derwinski, 2 Vet.App. 611 (1992).

As noted above, during the pendency of the veteran's appeal, 
the Veterans Claims Assistance Act of 2000 was enacted.  This 
statute amended and clarified VA's duty to assist claimants 
in the development of the facts relevant to their claims.  
Public Law No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  Since 
this case is being returned to the RO for further evidentiary 
development and adjudication, the RO should ensure that any 
additional evidentiary development or other procedures that 
may be required by the new law are accomplished. 

Accordingly, this case is REMANDED for the following action:

1.  The RO should request legible copies 
of VA inpatient and outpatient medical 
records from the Hampton, Virginia, VA 
Medical Center, from January 1996 to 
January 1997.

2.  The RO should request that the 
veteran identify any medical providers 
(except the VA medical facility 
identified above) where he has received 
treatment for his ankles from January 
1996 to the present.

3.  Following receipt of the above 
requested information, the RO should 
request legible copies of records from 
the medical providers identified, 
following receipt of any necessary 
authorizations for the release of such 
information.

4.  Following completion of the above, 
the RO should review the veteran's claim 
and determine whether service connection 
for a bilateral ankle disability can be 
granted.  If service connection is 
established, the RO should also determine 
whether a temporary total disability 
rating due to convalescence is warranted.  
The RO should conduct any additional 
evidentiary development and/or comply 
with any additional procedures under the 
Veterans Claims Assistance Act of 2000 
that may be deemed necessary.  

5.  If the decision remains adverse to 
the veteran, he and his representative 
should be provided with a supplemental 
statement of the case and be apprised of 
the applicable period of time within 
which to respond.  The case should then 
be returned to the Board for further 
consideration, as appropriate.

The Board intimates no opinion as to the outcome of this 
case.  The veteran need take no action until so informed.  
The purposes of this REMAND are to obtain additional evidence 
and to ensure compliance with due process considerations.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of the appeal.  38 C.F.R. § 20.1100(b) (2000).

